
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9



LEVEL 3 COMMUNICATIONS, INC.

and

WALTER SCOTT, JR.


  
  


--------------------------------------------------------------------------------

Warrant Agreement

Dated as of April 15, 2002

--------------------------------------------------------------------------------

   
    

--------------------------------------------------------------------------------

        WARRANT AGREEMENT (the "Agreement"), dated as of April 15, 2002, between
Level 3 Communications, Inc., a Delaware corporation (the "Company"), and Walter
Scott, Jr. (the "Purchaser").

        The Company proposes to issue Common Stock Purchase Warrants, as
hereinafter described (the "Warrants"), to purchase up to an aggregate 1,514,840
shares of its Common Stock, par value $.01 per share (the "Common Stock") (the
shares of Common Stock issuable on exercise of the Warrants being referred to
herein as the "Warrant Shares"). The Warrants will be issued in a single series.

        In consideration of the foregoing and for the purpose of defining the
terms and provisions of the Warrants and the respective rights and obligations
thereunder of the Company and the registered owners of the Warrants (the
"Holders"), the Company and the Purchaser hereby agree as follows:

        SECTION 1.    Issuance of Warrants.    Concurrently with the execution
and delivery of this Agreement, the Company is issuing and delivering to the
Purchaser Warrants to purchase 1,514,840 Warrant Shares.

        SECTION 2.    Transferability and Form of Warrant.    

        2.1    Registration.    The Warrants shall be numbered and shall be
registered on the books of the Company as they are issued. The Company shall be
entitled to treat the Holder of any Warrant as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim or
interest in such Warrant on the part of any other person, and shall not be
liable for any registration of transfer of any Warrants which are registered or
to be registered in the name of a fiduciary or the nominee of a fiduciary unless
made with the actual knowledge that a fiduciary or nominee is committing a
breach of trust in requesting such registration of transfer, or with such actual
knowledge of such facts that its participation therein amounts to intentional
conversion. The Warrants shall initially be registered in the name of the
Purchaser.

        2.2    Form of Warrant.    The text of the Warrant and of the Purchase
Form shall be substantially in the form set forth in Exhibit A attached hereto.
The price per Warrant Share and the number of Warrant Shares issuable upon
exercise of each Warrant are subject to adjustment upon the occurrence of
certain events, all as hereinafter provided. The Warrants shall be executed on
behalf of the Company by its Chairman of the Board, Chief Executive Officer,
President or one of its Executive or Group Vice Presidents, under its corporate
seal reproduced thereon attested by its Secretary or Assistant Secretary. The
signature of any such officers on the Warrants may be manual or facsimile.

        Warrants bearing the signatures of individuals who were at any time the
proper officers of the Company shall bind the Company, notwithstanding that such
individuals or any one of them shall have ceased to hold such offices prior to
the delivery of such Warrants.

        SECTION 3.    Term of Warrants; Exercise of Warrants.    

        3.1    Term of Warrants.    Subject to the terms of this Agreement, the
Holder shall have the right, which may be exercised at any time and from time to
time, to purchase from the Company the number of fully paid and nonassessable
Warrant Shares which the Holder may at the time be entitled to purchase upon
exercise of such Warrant.

        3.2    Vesting.    The Warrants shall be vested as of the date of this
Agreement. Each Warrant shall expire at 5:00 p.m., New York City time, on
June 30, 2009 (the "Expiration Date").

        3.3    Exercise of Warrants.    Subject to the provisions of Section 3.4
hereof, a Warrant that is exercisable under this Agreement may be exercised upon
surrender to the Company at its principal office of the certificate or
certificates evidencing the Warrant or Warrants to be exercised, together with
the Purchase Form on the reverse thereof duly filled in and signed, which
signature (if not

2

--------------------------------------------------------------------------------




the Purchaser) shall be guaranteed by a bank or trust company or a broker or
dealer which is a member of the National Association of Securities
Dealers, Inc., and upon payment to the Company of the Warrant Price as defined
in and determined in accordance with the provisions of Section 7 hereof for the
number of Warrant Shares in respect of which such Warrants are then exercised
(the "Exercise Amount"). Payment of the Exercise Amount shall be made (i) by
payment to the Company in cash, by certified or official bank check, or by wire
transfer of the Exercise Amount, (ii) by surrender to the Company for
cancellation of securities (which may include Warrant Shares received in respect
of such Warrants being exercised) of the Company having a Market Price (as
hereinafter defined) on the date of exercise equal to the Exercise Amount; or
(iii) by a combination of the methods described in clauses (i) and (ii) above,
in each case at the option of the Holder. For purposes hereof, the term "Market
Price" shall mean (1) the average of the daily closing price of a share of
Common Stock or other securities of the Company, as the case may be, for the 15
consecutive trading days preceding the date the Warrant is presented for
exercise on the principal national securities exchange on which the Common
Stock, or securities are listed or admitted to trading or, (2) if not listed or
admitted to trading on any national securities exchange, the average of the
reported bid and asked prices during such 15 trading day period in the
over-the-counter market as furnished by the National Quotation Bureau, Inc., or,
if such firm is not then engaged in the business of reporting such prices, as
furnished by any member of the National Association of Securities Dealers, Inc.
selected by the Company or, (3) if the Common Stock or securities are not
publicly traded, the Market Price for such day shall be the fair market value
thereof determined jointly by the Company and the Holder; provided, however,
that if pursuant to this subclause (3) such parties are unable to reach
agreement within a reasonable period of time, the Market Price shall be
determined in good faith by the independent investment banking firm selected
jointly by the Company and the Holder or, if that selection cannot be made
within 15 days, by an independent investment banking firm selected by the
American Arbitration Association in accordance with its rules.

        Subject to Section 3.4 and Section 4 hereof, upon the surrender of a
Warrant that is exercisable under this Agreement and payment of the Warrant
Price as aforesaid, the Company shall cause to be issued and delivered with all
reasonable dispatch (but in not event later than (i) 5 business days after
payment is received if payment is made in immediately available funds or by the
surrender of securities and (ii) 10 business days after payment is received if
payment is not made in immediately available funds or by the surrender of
securities) to or upon the written order of the Holder and in such name or names
as the Holder may designate, a certificate or certificates for the number of
full Warrant Shares so purchased upon the exercise of such Warrants, together
with cash, as provided in Section 8 hereof, in respect of any fractional Warrant
Shares otherwise issuable upon such surrender. If permitted by applicable law,
to the extent that the Warrant Price consideration consists solely of securities
(which may include Warrant Shares received in respect of such Warrants being
exercised) of the Company, the Warrant Shares so acquired (together with the
related certificate or certificates) shall be deemed to have been acquired as of
the date hereof. The rights of purchase represented by the Warrants shall be
exercisable, at the election of the Holders thereof, either in full or from time
to time in part and, in the event that a certificate evidencing Warrants is
exercised in respect of less than all of the Warrant Shares purchasable on
exercise at any time prior to the date of expiration of the Warrants, the
Company shall, at the time of delivery of the certificate or certificates
representing Warrant Shares, deliver to the Holder a new Warrant evidencing the
rights to purchase the remaining Warrant Shares, which new Warrant shall in all
other respects be identical to this Warrant.

        3.4    Cash in Lieu of Shares Upon Exercise of Warrants.    Prior to the
exercise of any Warrants, the Holder shall give notice to the Company that such
Holder intends to exercise all or a portion of the Warrants. Following such
notice, the Company shall have the right, exercisable at its sole election, by
giving notice to the Holder of such election within 10 business days of such
notice, to

3

--------------------------------------------------------------------------------




pay to the Holder, in lieu of the issuance of the Warrant Shares which otherwise
would be issued upon such exercise, and payment of the Warrant Price relating
thereto, an amount equal to the product of (x) 99.8% of the difference between
the Warrant Price and the current market price of the Common Stock on the date
prior to the date on which the notice of exercise is given (determined as
provided in Section 7.2(f)) (the "Spread") and (y) the number of shares which
would have been issued upon exercise of the Warrants had the Company not made
the election set forth herein. In the event the Company notifies the Holder that
it does not intend to exercise its right to pay the Spread (or fails to notify
the Holder of its intent within such 10 business day period), the Holder will
have 60 days to obtain the funds necessary to acquire the shares of Common Stock
pursuant to the Warrants and/or exercise the registration rights provided in
Exhibit B. If the Holder fails to obtain the funds necessary to acquire the
Common Stock within such 60 days, the requirement to provide the notices
contemplated by this Section 3.4 shall once again be applicable. If the Holder
exercises the Holder's registration rights, the Holder need not pay for the
Warrant Shares until such registration shall become effective and the issuance
of shares of Common Stock pursuant thereto shall have been consummated. The
Company shall take all actions necessary to cause the certificates representing
the Warrant Shares to be issued upon exercise of such Warrants to be issued to
the Holder promptly following the payment of the Warrant Price by the Holder.

        3.5    Split Up, Combination and Exchange of Warrant Certificates.    At
or prior to the Expiration Date, this Warrant, with or without other Warrants,
may be split up, combined or exchanged for an other Warrant or Warrants,
entitling the Holder to purchase a like number of Warrant Shares as such
surrendered Warrant or Warrants then entitled such Holder to purchase. Any
Holder desiring to split up, combine or exchange this Warrant shall make such
request in writing delivered to the Company, and shall surrender the Warrant or
Warrants to be split up, combined or exchanged to the Company. Thereupon the
Company shall within a reasonable period of time sign and deliver to such Holder
a Warrant or Warrants, as the case may be, as so requested containing such
legends as are required by this Agreement and applicable law.

        3.6    Registration Rights.    The Purchaser and the Holders shall have
registration rights as set forth in Exhibit B hereto with respect to the Warrant
Shares.

        SECTION 4.    Payment of Taxes.    The Company will pay all documentary
stamp taxes, if any, attributable to the initial issuance of Warrant Shares upon
the exercise of Warrants; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issue or delivery of any Warrant or certificates for Warrant
Shares in a name other than that of the Holder of such Warrants.

        SECTION 5.    Mutilated or Missing Warrants.    In case any of the
certificates evidencing the Warrants shall be mutilated, lost, stolen or
destroyed, the Company will issue and deliver in exchange and substitution for
and upon cancellation of the mutilated Warrant certificate, or in lieu of and
substitution for the Warrant certificate lost, stolen or destroyed, a new
Warrant certificate of like tenor and representing an equivalent right or
interest, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction of such Warrant and an indemnity or
bond, if requested, also reasonably satisfactory to it. An applicant for such a
substitute Warrant certificate shall also comply with such other reasonable
regulations and pay such other reasonable charges as the Company may prescribe.

        SECTION 6.    Reservation of Warrant Shares; Purchase and Cancellation
of Warrants.    

        6.1    Reservation of Warrant Shares.    There have been reserved, and
the Company shall at all times keep reserved, out of its authorized Common
Stock, a number of shares of Common Stock sufficient to provide for the exercise
of the rights of purchase represented by the outstanding Warrants. The transfer
agent for the Common Stock and every subsequent transfer agent for any

4

--------------------------------------------------------------------------------

shares of the Company's capital stock issuable upon the exercise of any of the
rights of purchase aforesaid will be irrevocably authorized and directed at all
times to reserve such number of authorized shares as shall be required for such
purpose. The Company will keep a copy of this Agreement on file with the
transfer agent for the Common Stock and with every subsequent transfer agent for
any shares of the Company's capital stock issuable upon the exercise of the
rights of purchase represented by the Warrants. The Company may requisition from
time to time from such transfer agent the stock certificates required to honor
outstanding Warrants upon exercise thereof in accordance with the terms of this
Agreement. The Company will supply such transfer agent with duly executed stock
certificates for such purposes and will provide or otherwise make available any
cash which may be payable as provided in Section 8 hereof. The Company will
furnish such transfer agent a copy of all notices of adjustments and
certificates related thereto. All Warrants surrendered in the exercise of the
rights thereby evidenced shall be canceled.

        6.2    Purchase of Warrants by the Company.    In addition to its rights
contained in this Agreement, the Company may, except as limited by applicable
law, other agreements or herein, with the consent of the Holder, purchase or
otherwise acquire Warrants at such times, in such manner and for such
consideration as the Company and such Holder may deem appropriate.

        6.3    Cancellation of Warrants.    In the event the Company shall
purchase or otherwise acquire Warrants, the certificates evidencing the same
shall thereupon be canceled and retired. The Company shall cancel any Warrant
certificate surrendered for exchange, substitution, transfer or exercise in
whole or in part.

        SECTION 7.    Warrant Price.    

        7.1    Unadjusted Warrant Price.    The initial price at which Warrant
Shares shall be purchasable upon exercise of Warrants shall be $8.00 per share,
subject to adjustment pursuant to Sections 7.2 through 7.5 hereof (the "Warrant
Price").

        7.2    Adjustments.    The number and kind of securities purchasable
upon the exercise of each Warrant and the Warrant Price shall be subject to
adjustment as follows:

        (a)    Stock dividends, splits, etc.    In case the Company shall at any
time or from time to time after the date of this Agreement (i) declare or pay a
dividend on any of its shares of Common Stock or make a distribution to all
holders of shares of Common Stock in shares of Common Stock (or a series
thereof), (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares, (iii) combine its outstanding shares of Common Stock into a
smaller number of shares of Common Stock or (iv) issue by reclassification of
its shares of Common Stock other securities of the Company (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing company), the number of shares purchasable upon
exercise of each Warrant immediately prior thereto shall be adjusted so that the
Holder shall be entitled to receive solely the kind and number of shares or
other securities of the Company that it would have owned or have been entitled
to receive after the happening of any of the events described above had such
Warrant been exercised immediately prior to the happening of such event or any
record date with respect thereto. An adjustment made pursuant to this
paragraph (a) shall become effective immediately after the effective date of
such event, retroactive to the record date, if any, for such event.

        (b)    Distribution of rights or warrants.    In case the Company shall
fix a record date for the issuance of rights or warrants to all holders of
Common Stock (other than pursuant to the Rights Agreement, dated as of May 29,
1998, between the Company and Norwest Bank Minnesota, N.A., (now known as Wells
Fargo Bank Minnesota, N.A.) as rights agent, or any successor agreement),
entitling them to subscribe for or purchase shares of Common Stock at

5

--------------------------------------------------------------------------------




a price per share (or having a conversion price per share) that is lower on the
date of issuance thereof than the then current market price per share of Common
Stock (as defined in paragraph (f) below), the number of shares thereafter
purchasable upon the exercise of each Warrant (at the price determined in
accordance with paragraph (j) hereof) shall be determined by multiplying the
number of shares theretofore purchasable upon exercise of each Warrant by a
fraction, of which the numerator shall be the number of shares of Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of additional shares of Common Stock offered for subscription or purchase (or
into which the convertible securities so offered are initially convertible), and
of which the denominator shall be the number of shares of Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of shares that the aggregate offering price of the total number of shares of
Common Stock so offered (or the aggregate initial conversion price of the
convertible securities so offered) would purchase at the then current market
price per share of Common Stock. Such adjustment shall become effective
immediately after the date such rights or warrants are issued, retroactive to
the record date for the determination of stockholders entitled to receive such
rights or warrants.

        (c)    Distributions of assets.    In the event the Company shall fix a
record date for the distribution to all holders of its shares of Common Stock
(i) evidences of its indebtedness, (ii) securities (other than Common Stock or
rights or warrants of the type described in Section 7.2(a) or (b)) or
(iii) assets (including extraordinary cash dividends, but excluding regular
distributions, including cash dividends, paid in the ordinary course), then in
each case the Warrant Price shall be adjusted to a price determined by
multiplying the Warrant Price in effect immediately prior to such distribution
by a fraction, of which the numerator shall be the then current market price per
share of Common Stock (as defined in paragraph (f) below) on the date of such
distribution, less the then fair value (as determined in good faith by the Board
of Directors of the Company, whose determination shall be conclusive and set
forth in a certified resolution of the Board of Directors) of the portion of the
assets or the securities or the evidences of indebtedness so distributed
applicable to one share of Common Stock, and of which the denominator shall be
the then current market price per share of Common Stock. Such adjustment shall
be made whenever any such distribution is made, and shall become effective on
the date of distribution, retroactive to the record date for the determination
of stockholders entitled to receive such distribution.

        (d)    Issuance of Common Stock.    In case the Company shall issue
shares of Common Stock (excluding shares issued (i) in any of the transactions
described in paragraph (a) hereof, (ii) upon conversion or exchange of
securities convertible into or exchangeable for Common Stock, including the
Warrants, (iii) to the Company's employees under bona fide employee benefit
plans adopted by the Company, (iv) upon exercise of rights or warrants issued to
the holders of Common Stock, but only if at the time of such issuance the
current market price of the Common Stock is greater than or equal to the Warrant
Price, (v) issued to acquire, or in connection with the acquisition of, all or
any portion of a business as a going concern, whether such acquisition shall be
effected by purchase of assets, exchange of securities, merger, consolidation or
otherwise, (vi) upon exercise of rights or warrants issued in a firm commitment
public offering, with an initial exercise price at least equal to the current
market price at the date of issuance or (vii) in a firm commitment public
offering), for a consideration per share of Common Stock less than the current
market price per share of Common Stock (as defined in paragraph (f) hereof) on
the date the Company fixes the offering price of such additional shares, the
Warrant Price shall be adjusted immediately prior thereto by multiplying the
Warrant Price in effect immediately prior to such issuance by a fraction, of
which the numerator shall be the total number of shares of Common Stock
outstanding immediately prior to the issuance of such additional shares plus the
number of

6

--------------------------------------------------------------------------------




shares of Common Stock which the aggregate consideration received (determined as
provided in paragraph (g) hereof) for the issuance of such additional shares
would purchase at the then current market price per share of Common Stock, and
of which the denominator shall be the number of shares of Common Stock
outstanding immediately after the issuance of such additional shares. Such
adjustment shall be made successively whenever such an issuance is made.

        (e)    Issuance of convertible securities.    In case the Company shall
issue any securities convertible into or exchangeable for Common Stock
(excluding securities issued in transactions described in paragraphs (a)(iv),
(b) and (c) hereof) for a consideration per share of Common Stock initially
deliverable upon conversion or exchange of such securities (determined as
provided in paragraph (g) hereof) less than the current market price per share
of Common Stock (as defined in paragraph (f) hereof) in effect immediately prior
to the issuance of such securities, the Warrant Price shall be adjusted
immediately thereafter so that it shall equal the price determined by
multiplying the Warrant Price in effect immediately prior thereto by a fraction,
of which the numerator shall be the number of shares of Common Stock outstanding
immediately prior to the issuance of such securities plus the number of shares
of Common Stock which the aggregate consideration received (determined as
provided in paragraph (g) hereof) for such securities would purchase at the
current market price per share of Common Stock, and of which the denominator
shall be the number of shares of Common Stock outstanding immediately prior to
such issuance plus the maximum number of shares of Common Stock deliverable upon
conversion of or in exchange for such securities at the initial conversion or
exchange price or rate. Such adjustment shall be made successively whenever such
an issuance is made.

        Upon the termination of the right to convert or exchange such
securities, the Warrant Price shall be readjusted to such Warrant Price as would
have been obtained had the adjustments made upon the issuance of such
convertible or exchangeable securities been made upon the basis of the delivery
of only the number of shares of Common Stock actually delivered upon conversion
or exchange of such securities and upon the basis of the consideration actually
received by the Company (determined as provided in paragraph (g) hereof) for
such securities. Such a readjustment shall not affect the number of shares
issued upon the exercise of any Warrants prior to the date the readjustment is
made.

        (f)    Definition of market price.    For the purpose of any computation
under paragraphs (b), (c), (d) and (e) of this Section 7.2 and for the purpose
of Section 3.4 hereof, the current market price per share of Common Stock at any
date shall be deemed to be the average of the daily closing price per share for
the 10 consecutive trading days commencing 20 trading days before such date. The
closing price for each day shall be the last sale price or, in case no such sale
takes place on such day, the average of the highest reported bid and lowest
reported asked prices as furnished by the National Association of Securities
Dealers Inc. through Nasdaq or a similar organization if Nasdaq is no longer
reporting such information. If on any such trading day shares of Common Stock
are not quoted by any such organization, the fair value of such shares on such
day, as determined in good faith by the Board of Directors of the Company, shall
be used.

        (g)    Valuation of consideration.    For purposes of any computation
respecting consideration received pursuant to paragraphs (d) and (e) hereof, the
following shall apply:

          (i)  in the case of the issuance of shares of Common Stock for cash,
the consideration shall be the amount of such cash, provided that in no case
shall any deductions be made for any commissions, discounts or other expenses
incurred by the Company for any underwriting of the issue or otherwise in
connection therewith;

7

--------------------------------------------------------------------------------





        (ii)  in the case of the issuance of shares of Common Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair market value thereof as determined in good
faith by the Board of Directors of the Company (irrespective of the accounting
treatment thereof), whose determination shall be conclusive and described in a
certified resolution; and

        (iii)  in the case of the issuance of securities convertible into or
exchangeable for shares of Common Stock, the aggregate consideration received
therefor shall be deemed to be the consideration received by the Company for the
issuance of such securities plus the additional minimum consideration, if any,
to be received by the Company upon the conversion or exchange thereof (the
consideration in each case to be determined in the same manner as provided in
clauses (i) and (ii) of this paragraph (g)).

        (h)    Definition of shares of Common Stock.    For the purposes of this
Section 7.2, the term "shares of Common Stock" shall mean (i) the class of stock
designated as the Common Stock of the Company at the date of this Agreement or
(ii) any other class of stock resulting from changes or reclassifications of
such shares consisting solely of changes in par value, or from par value to no
par value, or from no par value to par value. In the event that at any time, as
a result of an adjustment made pursuant to paragraph (a) above, the Holders
shall become entitled to purchase any shares of the Company other than shares of
Common Stock, thereafter the number of such other shares so purchasable upon
exercise of each Warrant and the Warrant Price of such shares shall be subject
to adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Warrant Shares contained in
Sections 7.2 through 7.3, inclusive as they would have been applied to the
Warrant Shares.

        (i)    Minimum adjustment.    No adjustment in the number of shares
purchasable hereunder shall be required unless such adjustment would require an
increase or decrease of at least one half (1/2) of one percent (1%) in the
number of shares purchasable upon the exercise of each Warrant; provided,
however, that any adjustments which by reason of this paragraph (i) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment or upon any exercise of a Warrant.

        (j)    Warrant Price adjustment.    Whenever the number of shares
purchasable upon the exercise of each warrant is adjusted, as herein provided,
the Warrant Price per share payable upon exercise of each Warrant shall be
adjusted to the nearest cent by multiplying such Warrant Price immediately prior
to such adjustment by a fraction, of which the numerator shall be the number of
shares purchasable upon the exercise of each Warrant immediately prior to such
adjustment, and of which the denominator shall be the number of shares so
purchasable immediately thereafter.

        (k)    Notice of adjustment.    Whenever the number of shares
purchasable upon the exercise of each Warrant or the Warrant Price of such
shares is adjusted, as herein provided, the Company shall promptly mail to each
Holder, by first-class mail, postage prepaid, notice of such adjustment or
adjustments.

        (l)    Company may reduce Warrant Price or increase number of shares
purchasable.    The Company may at its option, at any time during the term of
the Warrants, reduce the then current Warrant Price, or increase the number of
shares of Common Stock purchasable upon exercise of each Warrant, to any amount
deemed appropriate by the Board of Directors of the Company.

        (m)    Consolidation, Merger, etc.    In case the Company after the date
hereof (a) shall consolidate with or merge into any other corporation,
association, partnership, organization,

8

--------------------------------------------------------------------------------




business, individual, government or political subdivision thereof or a
governmental agency ("Person") and shall not be the continuing or surviving
corporation of such consolidation or merger, or (b) shall permit any other
Person to consolidate with or merge into the Company and the Company shall be
the continuing or surviving Person but, in connection with such consolidation or
merger, shares of Common Stock or other securities shall be changed into or
exchanged for stock or other securities of any other Person or cash or any other
property, or (c) shall transfer all or substantially all of its properties or
assets to any other Person, or (d) shall effect a capital reorganization or
reclassification of the Common Stock or other securities (other than a capital
reorganization or reclassification resulting in the issue of shares of Common
Stock for which adjustment in the Warrant Price is otherwise provided in
Section 7.2) (each a "Merger Event"), then, and in the case of each such Merger
Event, proper provision shall be made so that, upon the basis and the terms and
conditions as well as in the manner provided in this Agreement, the Holder, upon
the exercise of a Warrant at any time after the consummation of such Merger
Event, shall be entitled to receive (at the aggregate Warrant Price adjusted to
reflect the modification of the number of Warrant Shares pursuant to this
Section 7.2(m) in effect at the time of such consummation for all shares of
Common Stock or other securities issuable upon such exercise immediately prior
to such consummation), in lieu of the shares of Common Stock or other securities
issuable upon such exercise prior to such consummation, the highest amount of
securities, cash or other property to which such Holder would have been entitled
as a stockholder upon such consummation if such Holder had exercised the rights
represented by this Warrant immediately prior thereto (or, if applicable,
immediately prior to the record date established in connection with any such
Merger Event), subject to adjustments (subsequent to such consummation) as
nearly equivalent as possible to the adjustments provided for in Sections 7.2
through 7.5.

In addition, for the period commencing on the date of this Agreement and
terminating on the date that is the second anniversary of this Agreement, if the
Company shall engage in any Merger Event wherein all of the outstanding Common
Stock of the Company is acquired for consideration consisting of any property or
asset other than the common stock of the acquiring company (the "Merger
Consideration") (a "Special Merger Event"), the Company shall pay immediately
prior to any record date for such Special Merger Event by issuing to the Holder
shares of unregistered Common Stock an amount equal to the underlying value of
any Warrants then held by the Holder absent the consummation of the Special
Merger Event, calculated as of the record date of the Special Merger Event using
a Black-Scholes derived option pricing model for a sixty (60) day historical
period immediately preceding, and ending on, the record date for such Special
Merger Event. In the event that a payment in the form of shares of unrestricted
Common Stock is required by this Section 7.2(m) is required, it shall be a
condition to the closing of any Special Merger Event that such shares of Common
Stock so issued by the Company will be entitled to receive the consideration in
the Special Merger Event. To the extent that the Merger Consideration consists
of the common stock of the acquiring company and any other form of
consideration, the payment required by this paragraph shall be pro rated in the
same proportion as the common stock component of the Merger Consideration is to
the other form of consideration component of the Merger Consideration.

        7.3    No Adjustment in Certain Cases.    Except as set forth in
Section 7.2 hereof, no adjustment in respect of any dividends shall be made
during the term of a Warrant or upon the exercise of a Warrant.

        7.4    Other Dilutive Events.    If any event occurs as to which, in the
good faith opinion of the Board of Directors of the Company, the provisions of
this Section 7.2 are not strictly applicable or if strictly applicable would not
fairly protect the rights of the Holder in accordance with the

9

--------------------------------------------------------------------------------




essential intent and principles of such provisions, then the Board of Directors
shall make an adjustment in the application of such provisions, in accordance
with such essential intent and principles, so as to protect such rights as
aforesaid, but in no event shall any adjustment have the effect of increasing
the Warrant Shares as otherwise determined pursuant to any of the provisions of
this Section 7.2.

        7.5    No Impairment.    The Company will not, by amendment of its
certificate of incorporation or through reorganization, consolidation, merger,
dissolution, sale of assets or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder against dilution or other impairment. Without
limiting the generality of the foregoing, the Company will not increase the par
value of any shares of stock receivable upon the exercise of this Warrant above
the amount payable therefor upon such exercise, and at all times will take all
such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable stock upon the exercise
of this Warrant.

        7.6    Statement on Warrants.    Irrespective of any adjustments in the
Warrant Price or the number or kind of shares purchasable upon the exercise of
the Warrants, Warrants theretofore or thereafter issued may continue to express
the same price and number and kind of shares as are stated in the Warrants
initially issuable pursuant to this Agreement, but shall be modified and
replaced upon the request of the Holders thereof.

        SECTION 8.    Fractional Interests.    The Company shall not be required
to issue fractional Warrant Shares on the exercise of Warrants. If more than one
Warrant shall be presented for exercise in full at the same time by the same
Holder, the number of full Warrant Shares which shall be issuable upon the
exercise thereof shall be computed on the basis of the aggregate number of
Warrant Shares purchasable on exercise of the Warrants so presented. If any
fraction of a Warrant Share would, except for the provisions of this Section 8,
be issuable on the exercise of any Warrant (or specified portion thereof), the
Company shall pay an amount in cash equal to the closing price for one share of
the Common Stock, as defined in paragraph (f) of Section 7.2, on the trading day
immediately preceding the date the Warrant is presented for exercise, multiplied
by such fraction.

        SECTION 9.    Rights and Notices.    

        9.1    No Rights as Stockholders; Notices to Holders.    Nothing
contained in this Agreement or in any of the Warrants shall be construed as
conferring upon the Holders or their transferees, the right to vote or to
receive dividends or to consent or to receive notice as stockholders in respect
of any meeting of stockholders for the election of directors of the Company or
any other matter, or any rights whatsoever as stockholders of the Company. If,
however, at any time prior to the expiration of the Warrants and prior to their
exercise, any of the following events shall occur:

        (a)  the Company shall declare any dividend payable in any securities
upon its shares of Common Stock or make any distribution (other than a regular
cash dividend, as such dividend may be increased from time to time) to the
holders of its shares of Common Stock; or

        (b)  the Company shall offer to the holders of its shares of Common
Stock any cash, additional shares of Common Stock or other securities of the
Company or any right to subscribe for or purchase any thereof; or

        (c)  a dissolution, liquidation or winding up of the Company (other than
in connection with a consolidation, merger, sale, transfer or lease of all or
substantially all of its property, assets and business as an entirety) shall be
proposed,

10

--------------------------------------------------------------------------------




then in any one or more of said events the Company shall give notice in writing
of such event as provided in Section 10 hereof, such giving of notice to be
completed at least 30 days prior to the date fixed as a record date or the date
of closing the transfer books for the determination of the stockholders entitled
to such dividend, distribution, or subscription rights or for the determination
of stockholders entitled to vote on such proposed dissolution, liquidation or
winding up or the date of expiration of such offer. Such notice shall specify
such record date or the date of closing the transfer books or the date of
expiration, as the case may be. Failure to mail or receive such notice or any
defect therein or in the publication or mailing thereof shall not affect the
validity of any action in connection with such dividend, distribution,
liquidation or winding up, or such offer.

        9.2    Reports to Holders.    If at any time while any Warrants are
outstanding the Company is no longer subject to the reporting requirements of
Section 12 or 15 of the Securities Exchange Act of 1934, the Company will cause
annual and quarterly reports to be sent to the Holders that shall contain such
financial statements and other information concerning the business and affairs
of the Company as would be required to permit Holders to sell securities of the
Company pursuant to Rule 144 of the Securities Act of 1933, as amended (the
"Securities Act"), including information required to be included in annual and
quarterly reports filed with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 by an issuer
registered therewith pursuant to Section 12 of said Act.

        SECTION 10.    Notices.    Any notice pursuant to this Agreement by any
Holder to the Company, shall be in writing and shall be delivered in person or
by facsimile transmission, or mailed first class, postage prepaid to the
Company, at its principal office, Attention: General Counsel. Any notice
pursuant to this Agreement by the Company to the Holders, shall be in writing
and shall be mailed first class, postage prepaid, or otherwise delivered, to
such Holders at their respective addresses on the books of the Company. Each
party hereto may from time to time change the address to which notices to it are
to be delivered or mailed hereunder by notice to the other party.

        SECTION 11.    Successors.    Except as expressly provided herein to the
contrary, all the covenants and provisions of this Agreement by or for the
benefit of the Company and the Purchaser shall bind and inure to the benefit of
their respective successors and permitted assigns hereunder.

        SECTION 12.    Merger or Consolidation of the Company.    The Company
will not merge or consolidate with or into, or sell, transfer or lease all or
substantially all of its property to, any other corporation unless the successor
or purchasing corporation, as the case may be (if not the Company), shall
expressly assume, by supplemental agreement, the due and punctual performance
and observance of each and every covenant and condition of this Agreement to be
performed and observed by the Company.

        SECTION 13.    Private Placement.    

        The Purchaser hereby represents that:

        (a)  The Purchaser understands that the offering and sale of the
Warrants is intended to be exempt from registration under the Securities Act
pursuant to Section 4(2) of the Securities Act.

        (b)  To the extent that the Purchaser has employed any investment
banker, broker or finder or incurred any liability for any brokerage fees,
commissions or finder's fees in connection with the transactions contemplated by
this Agreement, the Purchaser shall be responsible for the payment of any such
fees or commissions.

        (c)  The Purchaser understands that the Warrants have not been, and will
not be, registered under any securities laws, state or federal; that the
Warrants must be held indefinitely unless they are subsequently registered under
applicable securities laws or an exemption from such registration is available;
that the Company is under no obligation to register the Warrants or in complying
with

11

--------------------------------------------------------------------------------




any exemption from registration. In addition, the Purchaser understands that the
Warrant Shares have not been, and may not be, registered under any securities
laws, state or federal; that the Warrant Shares must be held indefinitely unless
they are subsequently registered under applicable securities laws or an
exemption from such registration is available; that except as provided in this
Agreement, the Company is under no obligation to register the Warrant Shares or
to assist in complying with any exemption from registration.

        (d)  The Purchaser agrees that it will not transfer, by way of gift or
otherwise, or sell the Warrants or any part thereof or the Warrant Shares,
unless such Warrants or Warrant Shares, as applicable, have been registered
under the Securities Act or it first obtains, at its own expense, an opinion of
counsel reasonably satisfactory to the Company that the transfer of such
Warrants or Warrant Shares may be effected without registration under the
Securities Act, provided that no opinion shall be necessary to effect a transfer
to affiliates of the Purchaser, to the extent the Purchaser or such person
confirms the representations set forth in this Section 13.

        (e)  The Purchaser is not acquiring the Warrants as a result of (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio or
(ii) any seminar meeting whose attendees had been invited as a result of,
subsequent to, or pursuant to any of the foregoing.

        (f)    The Purchaser understands that there will be no public market for
the Warrants.

        (g)  The Purchaser (i) has carefully evaluated the risks of investing in
the Company, (ii) has no need for liquidity in this investment, and (iii) should
it decide to exercise the Warrants, will be able to bear the substantial
economic risks of an investment in the Warrant Shares.

        (h)  The Purchaser has sufficient knowledge and experience in financial,
tax and business matters to enable him to utilize the information made available
to him in connection with the purchase of the Warrants, to evaluate the merits
and risks of the prospective investment and to make an informed investment
decision with respect thereto.

        (i)    The Purchaser acknowledges that the Company is relying upon the
representations and warranties contained herein in determining to make the sale
of the Warrants, and the Purchaser consents to such reliance.

        (j)    The Purchaser has received and carefully reviewed financial
information pertaining to the Company, has had a reasonable opportunity to ask
questions of and receive answers from the Company and its directors, officers
and employees concerning the Warrants and the business and affairs of the
Company, and, all such questions have been answered to the full satisfaction of
the Purchaser. No oral representations have been made or oral information
furnished in connection with the sale of Warrants which were in any way relied
upon by the Purchaser.

        (k)    Company Excluded Information.    The Purchaser acknowledges and
agrees that the Company may possess material information not generally known by
the public or by the Purchaser regarding the Company, its business, its
condition (financial or otherwise) and its prospects (collectively, the "Company
Excluded Information"), and the Purchaser agrees that the Company shall have no
liability to the Purchaser to the extent the Purchaser incurs or otherwise
suffers any liability, loss, expense, cost or damage arising out of or relating
to the non-disclosure of the Company Excluded Information.

        SECTION 14.    Legends.    Certificates evidencing the Warrants issued
pursuant to this Agreement and any Warrant Shares shall bear the following
legend:

        "The securities evidenced hereby have not been registered under the
Securities Act of 1933, as amended (the "Act"), or any state securities law, and
may not be transferred except pursuant to an effective registration under the
Act and such state securities laws or in a transaction which, in the

12

--------------------------------------------------------------------------------

opinion of counsel reasonably satisfactory to the Company, qualifies as an
exempt transaction under the Act and applicable state securities laws and the
rules and regulations promulgated thereunder.

        In addition, such securities are subject to the terms of that certain
Warrant Agreement, dated as of April 15, 2002, by and between the Company and
Walter Scott, Jr., including certain restrictions on transfer. A copy of such
Agreement has been filed with the Secretary of the Company and is available upon
request."

        SECTION 15.    Applicable Law.    This Agreement and each Warrant issued
hereunder shall be governed by and constructed in accordance with the laws of
the State of Delaware, without giving effect to principles of conflict of laws
thereof.

        SECTION 16.    Benefits of this Agreement.    Nothing in this Agreement
shall be construed to give to any person or corporation other than the Company
and the Holders any legal or equitable right, remedy or claim under this
Agreement; but this Agreement shall be for the sole and exclusive benefit of the
Company and the Holders.

        SECTION 17.    Counterparts.    This Agreement may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

        SECTION 18.    Captions.    The captions of the Sections and subsections
of this Agreement have been inserted for convenience only and shall have no
substantive effect.

        SECTION 19.    Miscellaneous.    

        (a)  If any term or provision of this Agreement is held by a court of
competent jurisdiction or other authority to be invalid, void, unenforceable or
against its regulatory policy, the remainder of the terms, provisions, covenants
and restrictions of this Agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated.

        (b)  Except as otherwise provided herein, each party hereto shall pay
its own expenses incurred with this Agreement.

[Signature Page Follows]

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, all as of the day and year first above written.

    LEVEL 3 COMMUNICATIONS, INC.
 
 
 
      By: /s/ Neil J. Eckstein

--------------------------------------------------------------------------------

Name: Neil J. Eckstein
Title: Vice President
 
 
 
      WALTER SCOTT, JR.
 
 
 
      /s/ Walter Scott, Jr.

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------




EXHIBIT A


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT AND SUCH
STATE SECURITIES LAWS OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, QUALIFIES AS AN EXEMPT TRANSACTION UNDER
THE ACT AND APPLICABLE STATE SECURITIES LAWS AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.

IN ADDITION, SUCH SECURITIES ARE SUBJECT TO THE TERMS OF THAT CERTAIN WARRANT
AGREEMENT, DATED AS OF APRIL 15, 2002, BY AND BETWEEN THE COMPANY AND WALTER
SCOTT, JR., INCLUDING CERTAIN RESTRICTIONS ON TRANSFER. A COPY OF SUCH AGREEMENT
HAS BEEN FILED WITH THE SECRETARY OF THE COMPANY AND IS AVAILABLE UPON REQUEST.

VOID AFTER 5:00 P.M., New York City time, June 30, 2009

Warrants to Purchase

[Number of Warrant Shares]
Shares of Common Stock

LEVEL 3 COMMUNICATIONS, INC.
COMMON STOCK PURCHASE WARRANTS

        This certifies that, for value received,            or registered
assigns (the "Holder"), is entitled to purchase from Level 3
Communications, Inc., a Delaware corporation, (the "Company"), at any time after
9:00 a.m., New York City time, on December 31, 2001 and prior to 5:00 p.m., New
York City time, on June 30, 2009, at the purchase price of $8.00 per share (the
"Warrant Price"), the number of shares of its Common Stock, par value $.01 per
share (the "Common Stock"), shown above. The number of shares purchasable upon
exercise of the Common Stock Purchase Warrants (the "Warrants") and the Warrant
Price are subject to adjustment from time to time as set forth in the Warrant
Agreement referred to below. Outstanding Warrants not exercised prior to 5 p.m.,
New York City time, on June 30, 2009 shall thereafter be void.

        Warrants may be exercised in whole or in part by presentation of this
Warrant Certificate with the Purchase Form on the reverse side hereof duly
executed, which signature (if not the Purchaser) shall be guaranteed by a bank
or trust company or a broker or dealer which is a member of the National
Association of Securities Dealers, Inc., and simultaneous payment of the Warrant
Price at the principal office of the Company. Payment of such price shall be
made in cash or by certified or official bank check or as otherwise provided in
the Warrant Agreement referred to below. As provided in the Warrant Agreement
referred to below, the Warrant Price and the number of kind of shares which may
be purchased upon the exercise of the Warrants evidenced by this Warrant
Certificate are, upon the happening of certain events, subject to modification
and adjustment.

        This Warrant Certificate is issued under and in accordance with a
Warrant Agreement dated as of April 15, 2002 between the Company and Walter
Scott, Jr. and is subject to the terms and provisions contained in the Warrant
Agreement, to all of which the Holder of this Warrant Certificate by acceptance
hereof consents. A copy of the Warrant Agreement may be obtained by the Holder
hereof upon written request to the Company.

        Upon any partial exercise of the Warrants evidenced by this Warrant
Certificate, there shall be issued to the Holder hereof a new Warrant
Certificate in respect of the shares of Common Stock as to which the Warrants
evidenced by this Warrant Certificate shall not have been exercised. This
Warrant

A-1

--------------------------------------------------------------------------------


Certificate may be exchanged at the office of the Company by surrender of this
Warrant Certificate properly endorsed either separately or in combination with
one or more other Warrant Certificates for one or more new Warrant Certificates
evidencing the right of the Holder thereof to purchase the aggregate number of
shares as were purchasable on exercise of the Warrants evidenced by the Warrant
Certificate or Certificates exchanged. No fractional shares will be issued upon
the exercise of any Warrant, but the Company will pay the cash value thereof
determined as provided in the Warrant Agreement. This Warrant Certificate is
transferable at the office of the Company in the manner and subject to the
limitations set forth in the Warrant Agreement.

        The Holder hereof may be treated by the Company and all other persons
dealing with this Warrant Certificate as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented hereby, or
to the transfer hereof on the books of the company, any notice to the contrary
notwithstanding, and until such transfer on such books, the Company may treat
the Holder hereof as the owner for all purposes.

        Neither the Warrants nor this Warrant Certificate entitles any Holder to
any of the rights of a stockholder of the Company.

DATED:

    LEVEL 3 COMMUNICATIONS, INC.
 
 
 
      By:     

--------------------------------------------------------------------------------


 
 
Attest:
    

--------------------------------------------------------------------------------

A-2

--------------------------------------------------------------------------------


PURCHASE FORM

(To be executed upon exercise of Warrant)


To LEVEL 3 COMMUNICATIONS, INC.:

        The undersigned hereby irrevocably elects to exercise the right of
purchase represented by the within Warrant Certificate for, and to purchase
thereunder,            shares of Common Stock, as provided for therein, and
tenders herewith payment of the purchase price in full in the form of cash or a
certified or official bank check in the amount of $                  
                        or securities in the amount of
$                        pursuant to the non-cash exercise provisions set forth
in the Warrant Agreement dated as of December 31, 2001 between the Company and
Kiewit Construction Company.

        Please issue a certificate or certificates for such shares of Common
Stock in the name of, and pay any cash for any fractional share to:

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF PURCHASER   NAME
    

--------------------------------------------------------------------------------

(Please Print Name & Address)
 
 
 
      

--------------------------------------------------------------------------------

  Address     

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

  Signature     

--------------------------------------------------------------------------------

    NOTE: The above signature should correspond exactly with the name on the
face of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.

And, if said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the share purchasable
thereunder less any fraction of a share paid in cash.


ASSIGNMENT

(To be executed only upon assignment of Warrant Certificate)


        For value received,            hereby sells, assigns and transfers
unto            the within Warrant Certificate, together with all right, title
and interest therein, and does hereby irrevocably constitute and
appoint            attorney, to transfer said Warrant Certificate on the books
of the within-named Company, with full power of substitution in the premises.

Dated:     

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

      NOTE: The above signature should correspond exactly with the name on the
face of this Warrant Certificate. PLEASE INSERT SOCIAL SECURITY OR OTHER
IDENTIFYING NUMBER OF ASSIGNEE      
 
 
 
 
      

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

     

A-3

--------------------------------------------------------------------------------




Exhibit B


REGISTRATION RIGHTS

        (a)  At any time after December 31, 2003, and subject to the
restrictions contained in this Agreement, upon a written request to register
under the Securities Act of 1933, as amended, by the Purchaser, or by the
Holders of (i) Warrants representing the right to purchase Warrant Shares and/or
(ii) Warrant Shares, which in the aggregate comprise 50% or more of the Common
Stock issuable upon exercise of the Warrants (the "Majority Holders"), the
Company shall promptly prepare and file no later than 45 days following any such
request at its sole expense, a registration statement with the Securities and
Exchange Commission (the "Commission") to register the resale of the Warrant
Shares to be received by any Holder, and any other shares of Common Stock held
by the Purchaser (the "Registrable Securities"). However, in no event will the
Company be required to file more than one such registration statement and the
Company shall not be required to file a registration statement relating to the
registration of the Warrants. The Company shall notify all other Holders of
Registrable Securities of such registration, and shall allow such Holders a
reasonable opportunity to participate in such registration. Subject to
subsection (c) hereof, the Holders acknowledge that the Company may include in
such registration statement shares of Common Stock to be sold for the account of
other holders of Common Stock or the Company.

        (b)  The obligations of the Company to use its best efforts to cause the
Registrable Securities to be registered under the Securities Act are subject to
the following limitations:

          (i)  The Company shall be entitled to postpone for up to 120 days in
any twelve-month period the filing of any registration statement otherwise
required to be prepared and filed by it pursuant to subsection (a) if, at the
time it receives a request for such registration, the Company determines, in its
reasonable judgment, that such registration and sale would materially interfere
with any financing, acquisition, corporate reorganization or other material
transaction involving the Company or any of its subsidiaries and promptly gives
the Holders written notice of such determination. If the Company shall so
postpone the filing of a registration statement, the requesting party or parties
shall have the right to withdraw the request for registration by giving written
notice to the Company within 30 calendar days after receipt of the notice of
postponement (and, in the event of such withdrawal, such request shall not be
counted for purposes of determining the number of requests for registration to
which the Holders are entitled pursuant to subsection (a)).

        (ii)  A registration statement with respect to a registration requested
pursuant to subsection (a) that has not become effective within 120 days
following any such request shall not be counted for the purpose of determining
the number of requests for registration to which the Holders are entitled
pursuant to subsection (a) unless agreed to by the Purchaser and by the Majority
Holders or more of the Registrable Securities outstanding. Notwithstanding the
foregoing, in the event that such failure to become effective is the result of
action or inaction on the part of the Purchaser or the Majority Holders, such
registration statement shall be counted for purposes of determining the number
of requests for registration under subsection (a).

        (iii)  The Company shall pay the costs of one such registration
statement filed pursuant to subsection (a), including without limitation all
registration and filing fees, fees and expenses of compliance with securities or
Blue Sky laws (including counsel's fees and expenses in connection therewith),
printing expenses, messenger and delivery expenses, internal expenses of the
Company (including all salary and expenses of its officers and employees
performing legal or accounting services), listing fees and expenses, and fees
and expenses of the Company's counsel, independent accountants and other persons
retained or employed by the Company in connection with such registration
statement (provided that the selling Holders shall pay all underwriters
discounts, commissions and fees, the fees and expenses of counsel to the Holders
and all other costs and expenses incurred by such Holders).

B-1

--------------------------------------------------------------------------------




        (c)    Priority in Requested Registrations.    If a requested
registration involves an underwritten offering, and the managing underwriter
shall advise the Company in writing (with a copy to each holder of Registrable
Securities requesting registration) that, in its opinion, the number of
securities requested to be included in such registration (including securities
of the Company which are not Registrable Securities) exceeds the number which
can be sold in such offering within a price range acceptable to the holders of a
majority of the Registrable Securities requested to be included in such
registration, the Company will include in such registration, to the extent of
the number which the Company is so advised can be sold in such offering,
(i) first, Registrable Securities requested to be included in such registration
by the holder or holders of Registrable Securities, pro rata among the holders
thereof such holders requesting such registration on the basis of the number of
such securities requested to be included by such holders and (ii) second,
securities the Company proposes to sell and other securities of the Company
included in such registration by the holders thereof.

        (d)  Upon any such registration statement becoming effective, the
Company shall use its best efforts to keep such registration statement current
for a period of six (6) months or such lesser period as the parties may agree
(but in no event beyond the completion of the distribution or distributions
being made pursuant thereto). The Company shall make such filings, and will use
its best efforts to cause such filings to become effective, so that the
securities being registered shall be registered or qualified for sale under the
securities or Blue Sky laws of such jurisdictions as shall be reasonably
appropriate for the distribution of the securities covered by the registration
statement; provided, however, that the Company shall not be required to register
as a broker or dealer in any jurisdiction where it is not presently so
registered or to qualify as a foreign corporation to do business under the laws
of any jurisdiction in which it is not then qualified or to file any general
consent to service of process. The Company will furnish to the selling Holders
such numbers of copies of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act and such other related
documents as the selling Holders may reasonably request in order to effect the
sale of the securities to be offered and sold by the selling Holders, but only
while the Company is required to cause the registration statement to remain
current.

        (e)  To effect any such registration, and if requested by the Majority
Holders, the Company and the selling Holders shall enter into with an investment
banking firm, selected by the Majority Holders and reasonably satisfactory to
the Company, an underwriting agreement containing customary representations and
warranties and provisions relating to indemnification and contribution
(including appropriate indemnification and contribution between the selling
Holders as selling stockholders and the Company and other customary provisions).

        (f)    Except as may otherwise be provided in any underwriting agreement
entered into by the Company and the Holders, in the event of any registered
offering of shares of Common Stock pursuant to this Agreement in which any of
the Holder's shares of Common Stock are sold, and as the sole and exclusive
remedy of the Holders:

          (i)  The Company will indemnify and hold harmless, to the fullest
extent permitted by law, the Holders and each person, if any, who controls each
Holder within the meaning of the Securities Act, from and against any and all
losses, damages, claims, liabilities, joint or several, costs and expenses
(including any amounts paid in any settlement effected with the Company's
consent) to which the Holders or any such controlling person may become subject
under the Securities Act, state securities or blue sky laws, common law or
otherwise, insofar as such losses, damages, claims, liabilities (or actions or
proceedings in respect thereof), costs or expenses arise out of or are based
upon (x) any untrue statement or alleged untrue statement of any material fact
contained in the registration statement or included prospectus, as amended or
supplemented, or (y) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading,
and the Company will reimburse the Holders and each such controlling person of
the Holders promptly upon demand for any reasonable legal or any other expenses
incurred by

B-2

--------------------------------------------------------------------------------

them in connection with investigating, preparing to defend or defending against
or appearing as a third-party witness in connection with such loss, claim,
damage, liability, action or proceeding; provided, however, that the Company
will not be liable to any Holder in any such case to the extent that any such
loss, damage, liability, cost or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Holder or such controlling
persons in writing specifically for use in the preparation thereof. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Holder or any controlling person of the Investor,
and shall survive the transfer of such securities by the Investor.

        (ii)  Each Holder will indemnify and hold harmless, to the fullest
extent permitted by law, the Company and each person, if any, who controls the
Company from and against any and all losses, damages, claims, liabilities, joint
or several, costs or expenses (including any amounts paid in any settlement with
such Holder's consent) to which the Company or any such controlling person may
become subject under the Securities Act, state securities or blue sky laws,
common law or otherwise, insofar as such losses, damages, claims, liabilities
(or actions or proceedings in respect thereof), costs or expenses arise out of
or are based upon any untrue or alleged untrue statement of any material fact
contained in the registration statement or included prospectus, as amended or
supplemented, or arise out of or are based upon the omission or the alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was so made in strict conformity with written information
furnished by such Holder specifically for use in the preparation thereof and
such Holder will reimburse the Company and each such controlling person of the
Company promptly upon demand for any reasonable legal or any other expenses
incurred by them in connection with investigating, preparing to defend or
defending against or appearing as a third-party witness in connection with such
loss, claim, damage, liability, action or proceeding. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company or any controlling person of the Company, and shall
survive the transfer of such securities by the Holder. Each Holder, by allowing
its shares of Common Stock or Warrant Shares to be included in the registration
statement, agrees to the terms of this Exhibit B.

        (iii)  Promptly after receipt by an indemnified party pursuant to the
provisions of subsection (f)(i) or (ii) of this Exhibit B of notice of the
commencement of any action involving the subject matter of the foregoing
indemnity provisions, such indemnified party will, if a claim thereof is to be
made against the indemnifying party pursuant to the provisions of said
subsection (f)(i) or (ii), promptly notify the indemnifying party of the
commencement thereof; but the omission to notify the indemnifying party will not
relieve it from any liability which it may have to any indemnified party
otherwise hereunder, except to the extent of actual prejudice. In case such
action is brought against any indemnified party and it notifies the indemnifying
party of the commencement thereof, the indemnifying party shall have the right
to participate in, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any action include both the indemnified party and the
indemnifying party and there is a conflict of interest which would prevent
counsel for the indemnifying party from also representing the indemnified party,
the indemnified party or parties shall have the right to select one separate
counsel to participate in the defense of such action on behalf of such
indemnified party or parties. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party pursuant to the
provisions of said subsection (f)(i) or (ii) for any legal or other expense
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation, unless (x) the indemnified
party shall have employed counsel in accordance with the

B-3

--------------------------------------------------------------------------------




proviso of the preceding sentence, (y) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after the notice of the
commencement of the action, or (z) the indemnifying party agrees in writing to
bear such expenses. No indemnifying party will consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

        (iv)  If recovery is not available under the foregoing indemnification
provisions, for any reason other than as specified therein, the parties entitled
to indemnification by the terms thereof shall be entitled to contribution to
liabilities and expenses, except to the extent that contribution is not
permitted under Section 11(f) of the Securities Act. In determining the amount
of contribution to which the respective parties are entitled, there shall be
considered the parties' relative knowledge and access to information concerning
the matter with respect to which the claim was asserted, the opportunity to
correct and prevent any statement or omission, and any other equitable
considerations appropriate under the circumstances.

        (g)  If, at any time after December 31, 2003, the Company shall
determine to register any of its equity securities either for its own account or
for the account of a security holder or holders exercising their respective
demand registration rights, other than a registration relating solely to
employee benefit plans, a registration on Form S-4 or any successor or
substitute form or a registration relating solely to a Commission Rule 145
transaction, or a registration on any registration form which does not permit
secondary sales or does not include substantially the same information as would
be required to be included in a registration statement covering the sale of
Registrable Securities, the Company will (i) promptly give to each of the
Holders a written notice thereof (which shall include a list of the
jurisdictions in which the Company intends to attempt to qualify such securities
under the applicable blue sky or other state securities laws); and (ii) include
in such registration (and any related qualification under blue sky laws or other
compliance), and in any underwriting involved therein, all the Warrant Shares
specified in a written request or requests, made by the Holders within twenty
(20) days after receipt of the written notice from the Company described in
clause (i) above, except as set forth in paragraph (h) below. Such written
request may specify all or a part of the Holders' Warrant Shares.

        (h)  If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise each of the Holders as a part of the written notice given pursuant to
paragraph (g). In such event, the right of each of the Holders to registration
pursuant to paragraph (g) shall be conditioned upon such Holders' participation
in such underwriting and the inclusion of such Holders' Warrant Shares in the
underwriting to the extent provided herein. The Holders whose shares are to be
included in such registration shall (together with the Company and the other
stockholders distributing their securities through such underwriting (the "Other
Stockholders")) enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected for underwriting by
the Company. Notwithstanding any other provision of paragraph (g) and this
paragraph (h), if the representative determines that marketing factors require a
limitation on the number of shares to be underwritten, the representative may
(subject to the allocation priority set forth below) limit the number of Warrant
Shares to be included in the registration and underwriting. The Company shall so
advise all holders of securities requesting registration, and the number of
shares of securities that are entitled to be included in the registration and
underwriting shall be allocated in the following manner: The securities to be
sold by the Company and securities held by persons who by contractual right
initiated the demand for such registration ("Demanding Holders") shall not be
subject to reduction. The securities of the Company held by Holders, and Other
Stockholders of the Company (other than securities held by Demanding Holders)
shall be reduced, on a pro rata basis (based on the number of shares proposed to
be sold by such Holders and other stockholders), by such minimum number of
shares as is necessary to comply with such limitation. If any of the Holders or
Demanding Holders or any officer, director or Other Stockholder disapproves of
the terms of any such underwriting, such holder may elect to withdraw therefrom
by written notice to the Company and the underwriter. Any Warrant Shares or
other securities excluded or withdrawn from such underwriting shall be withdrawn
from such registration.

B-4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9



LEVEL 3 COMMUNICATIONS, INC. and WALTER SCOTT, JR.

EXHIBIT A



PURCHASE FORM (To be executed upon exercise of Warrant)
ASSIGNMENT (To be executed only upon assignment of Warrant Certificate)

Exhibit B

